DETAILED ACTION
Status of the Claims
	Claims 1-9 are pending in the instant application and are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election of the following species: (a) A species of an upconversion nanoparticle with specificity to (i) a host matrix is host precursor YCl3 (a host: NaY), (ii) a sensitizer is Yb3+, and (iii) an activator is Er3+; (b) a species of a solvent on mixture of the same is octadecene-1; (c) a species of surface modification with specificity to (i) a surface modifying agent or mixture thereof is 3-aminopropyl triethoxysilane (APTES); and a species of hyaluronic acid or a derivative of hyaluronic acid is hyaluronic acid.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-9 are pending and, as currently presented, read on the elected species. Accordingly no claims have been withdrawn.
Priority
	The instant Application is a Continuation Application of 15/703,194 (now abandoned). The U.S. effective filing date has been determined to be 09/13/2017, the filing date of the U.S. Application No. 15/703,194.

Information Disclosure Statement
	The information disclosure statement submitted on 02/06/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al. (“Near-IR photoactivation using mesoporous silica-coated NaYF4:Yb,Er/Tm upconversion nanoparticles,” 2016, NPG; Nature Protocols, Vol. 11, No. 4, pp. 688-713; Published online 10-MAR-2016).
Applicant Claims
	A method for producing an upconversion nanoparticle, the method comprising: (a) producing a solution by mixing a host precursor, a sensitizer, an activator, and a solvent; and (b) producing an upconversion nanoparticle by subjecting the solution to a heat treatment (instant claim 1).
Disclosure of the Prior Art
	Zhang et al. discloses the Synthesis of Yb/Er- and Yb/Tm-doped upconversion nanoparticle (UCN) cores as follows: Critical: The steps for preparing NaYF4:Yb,Er(Tm) and NaYF4:Yb,Tm cores are identical, except for the solution of starting materials prepared in Step 1.
	Step 1: Prepare a solution of starting materials appropriate for either NaYF4:Yb,Er or NaYF4:Yb,Tm cores by pipetting the aqueous solutions described in the table below into a 100-ml three-necked round-bottom flask.
	Step 2: Fit a thermocouple into the flask and let its tip touch the flask’s bottom. Snugly fit the flask in a 100-ml spherical heating mantle and heat it at 110 °C to evaporate off the water. Maintain the stirring speed at 350 r.p.m. throughout the synthesis.
	Step 3: Add 6 ml of oleic acid and 15 ml of 1-octadecene into the flask, heat up the mixture to 150 °C, and then keep it for 30 min to form a clear and homogeneous solution. From this step onward, the tip of the thermocouple should The lanthanide chlorides need to be dissolved completely in the organic solution to form the lanthanides oleate complex, which is crucial for the uniform nucleation and growth of the nanoparticles (instant claim 1, step  (a), instant claims 2-4).
	Step 4: Remove the heating mantle and allow the reaction mixture to cool down to 60 °C. Pipette 5 ml of methanol containing 0.1 g of NaOH and 0.148 g of NH4F into the reaction mixture dropwise. Caution: Hot surface. Avoid contact with heated parts without wearing heat-resistant gloves.
	Step 5: Place the flask back in the spherical heating mantle (ensure that there is a snug fit), and then evaporate off the methanol and residual moisture at 110 °C for 20 min. Seal the flask with a glass stopper and connect it to the dual manifold line through a condenser. Keep the reaction mixture under vacuum for 10 min. Critical step: Incomplete evaporation of the methanol and residual moisture may generate excessive amount of white smoke and circumfluence when the reaction is heated to 300 °C in the subsequent step. This affects the growth of the nanoparticles and it leads to unsuccessful synthesis.
	Step 6: Switch the two-way stopcock of the manifold line to interchange the atmosphere in the flask between vacuum and argon for three cycles (1 min for each cycle). Next, fill the flask with argon atmosphere, and raise the temperature to 300 °C at a heating rate of 10 °C/min. Maintain the temperature for 1 h (instant claim 1, (b), instant claim 5).
	Step 7: Remove the heating mantle and allow the reaction mixture to cool down to room temperature. Caution: Hot surface. Avoid contact with heated parts without wearing heat-resistant gloves.
	Step 8: Transfer the reaction mixture into a 50-ml centrifuge tube, rinse the flask with acetone for three times and then transfer it into the centrifuge tube. Top up the mixture to 40 ml with acetone. Vortex the mixture for 1 min, and centrifuge the tube at 6,654g for 10 min at room temperature. Discard the supernatant. Caution: Dispose of the supernatant via a licensed chemical waste contractor.
	Step 9: Dissolve the pellet in 20 ml of cyclohexane by vortexing, and then centrifuge the tube at 1,000g for 5 min at room temperature. Store the supernatant containing UCN core in a 20-ml glass scintillation vial. Perform the steps in 35 to check that your nanoparticle is monodispersed, has uniform shape and size and emits strong upconversion luminescence. Pause Point: A UCN core dispersed in cyclohexane can be stored at room temperature for a couple of months. Before using it in subsequent steps or for characterization, ensure that it is re-dispersed well by vortexing and sonication.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Near-IR photoactivation using mesoporous silica-coated NaYF4:Yb,Er/Tm upconversion nanoparticles,” 2016, NPG; Nature Protocols, Vol. 11, No. 4, pp. 688-713) in view of Du et al. (“Multimodal imaging-guided, dual-targeted photothermal therapy for cancer,” 2016, RSC; Journal of Materials Chemistry B, Vol. 4, pp. 2038-2050; first published online, 18-FEB-2016).
Applicants Claims
	A method for producing an upconversion nanoparticle, the method comprising: (a) producing a solution by mixing a host precursor, a sensitizer, an activator, and a solvent; and (b) producing an upconversion nanoparticle by subjecting the solution to a heat treatment (instant claim 1).
	A method of producing a hyaluronic acid-upconversion nanoparticle conjugate, the method comprising: (a) bonding the upconversion nanoparticle produced according to claim 1 to hyaluronic acid or a derivative 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Zhang et al. discloses the Synthesis of Yb/Er- and Yb/Tm-doped UCN cores as discussed above and incorporated herein by reference. Zhang et al. further discloses coating of the UCN cores with amorphous silica (p. 695, Steps 10-17) 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Zhang et al. is that Zhang et al. does not expressly teach conjugating hyaluronic acid (HA) to their APTES-coated UCN’s.
	Du et al. teaches that “The hyaluronic acid (HA) receptor CD44, which plays an important role in promoting cancer cell proliferation, migration, invasion, and tumor-associated angiogenesis, is overexpressed in breast cancer, gastric cancer and S180 solid tumor. Interaction between CD44 and HA inhibit tumor growth and metastatic inflammatory response, thus indicating that the CD44-HA interaction may provide a new approach to the targeted diagnosis and treatment of specific cancers.” (p. 2038, col. 2, lines 11-18). Du et al. further teaches the preparation of NaYF4:Yb3+:Er3+ nanocrystals, consistent with the disclosure of Zhang et al. detailed 2-PEG2000-NH2 linker (p. §2.4.2), however it would have been prima facie obvious to simply link the hyaluronic acid to the -NH2 surface of the APTES coated upconversion nanoparticles as a simpler procedure. For example, simply substituting the folic acid in Zhang et al. (p. 698, step (B)(iii) with hyaluronic acid (instant claim . 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a upconversion nanoparticle (UCN) using a YCl3 precursor for the host matrix, in combination with Yb3+ sensitizer (using YbCl3) and a Er3+ activator (using ErCl3), by a method including oleic acid and 1-octadecene solvent and a heating step to produce the UCN’s and subsequently coating the UCN’s with silica using APTES such that the surface is coated with -NH2 groups, and subsequently using NHS/EDC coupling chemistry to conjugate a cancer targeting group to the surface of said APTES-coated UCN’s, as disclosed/taught by Zhang et al., and to include/substitute the folic acid cancer targeting agent of Zhang et al. with the hyaluronic acid (HA) of Du et al. as the CD44 receptor of HA was known to be overexpressed on cancer cells and critical 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to simply link the hyaluronic acid to the -NH2 surface groups of the APTES-coated UCN’s of Zhang et al. using the same NHS/EDC coupling chemistry. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	Claims 1-9 are pending and have been examined on the merits. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1); and claims 1-9 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619